           Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


GLORIA La RIVA;                          :
                                         :
CLAIRE COOK;                             :     Civil Action No.
                                         :
NICOLE ROUSSELL;                         :
                                         :
SEAN BLACKMON,                           :
                                         :
             Plaintiffs,                 :
                                         :
v.                                       :
                                         :
DISTRICT OF COLUMBIA                     :
BOARD OF ELECTIONS,                      :
                                         :
             Defendant.                  :

                                    COMPLAINT

                                 INTRODUCTION

      Independent and minor party candidates in the District of Columbia are

required to file ballot access petitions with a set number of signatures in order to

obtain access to the general election ballot in any election. See generally, D.C.

Official Code §§1001.08; 1-123.

      On May 13, 2020, in recognition of the impact of the COVID-19 pandemic

in a variety of essential areas, including ballot access related issues, the District of

Columbia passed emergency legislation.

      Among the emergency amendments enacted was legislation that

dramatically lowered the ballot access signature requirements for every local and

national elective office in the District of Columbia, except for the office of United

States President. See, § 21(a) of the Coronavirus Omnibus Emergency

Amendment Act of 2020 (May 13, 2020, D.C. Act 23-317, 67 DCR 5235); §21, 67
           Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 2 of 14



D.C. Reg. 5235 (Ballot Access reform); see also,

https://www.dcboe.org/dcboe/media/PDFFiles/Candidate-Guide-to-Ballot-Access-

2020-Rev-6_2020.pdf.

      Keeping the ballot access signature requirement for the office of United

States President at 1% of all registered voters, a figure currently that requires

approximately 5007 signatures, within the very narrow window D.C. during which

D.C. law permits ballot access signatures to be gathered, and under the current

COVID-19 pandemic conditions, violates the Plaintiffs First and Fourteenth

Amendment rights. Lowering the signature requirement for all offices except for

United States President violates the Plaintiffs’ rights under the Equal Protection

Clause of the Fourteenth Amendment as well.

      Plaintiffs seek a declaratory judgment finding the current signature

requirement unconstitutional on its face and as applied to the Plaintiffs, with

respect to both the absolute number of signatures required and based on the

singling out of the office of United States President as the only election race for

which the signature requirement was not lowered.

      Plaintiffs also seek preliminary and permanent injunctive requiring the

Defendant to put Plaintiff, Gloria La Riva, on the ballot in the District of

Columbia for the office of United States President in the 2020 general election,

provided that Plaintiffs file a ballot access petition with 250 or more valid

signatures, supporting Ms. La Riva’s placement on that ballot.




                                           2
             Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 3 of 14



                          JURISDICTION AND VENUE

1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331

(Federal Question). Plaintiff brings this action under 42 U.S.C. § 1983. Plaintiff

also seeks relief authorized by the Declaratory Judgment Act, 28 U.S.C. § 2201, et

seq.

2.     This Court is an appropriate venue for this action pursuant to 28 U.S.C.

§ 1391(b).

                                      PARTIES

3.     Plaintiff Gloria La Riva is a resident-citizen of California. She is a

candidate for the office of President of the United States and wishes to appear as

such on the general election ballot in the District of Columbia for the 2020

election. She meets all legal qualifications required to run for and serve as the

President of the United States. She ran as a candidate for United States President

in 2008, receiving the 10th highest vote total among all presidential candidates. In

2016, she appeared as a candidate for President of the United States on the ballot

in California, New Jersey, New Mexico, Colorado, Louisiana, Washington, Utah,

and Vermont and finished 7th nationally among 35 presidential candidates,

receiving more votes than any other socialist candidate in 40 years. For the 2020

general election, she will appear on the general election in the race for United

States President in at least New Mexico, California, Vermont, Illinois, Louisiana,

Colorado, Tennessee, New Jersey, and anticipates being on the ballot in Arkansas

and Utah and perhaps other states with ongoing ballot access petitioning as well.


                                           3
           Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 4 of 14



4.    Plaintiff Claire Cook is a resident-citizen of the District of Columbia

(“D.C.”). She is registered to vote in D.C. and meets all qualifications to serve as

a presidential elector consistent with D.C. law, and wants to so serve. She wishes

to support the efforts of Gloria La Riva to gain access to the ballot in D.C. for the

office of United States President, as well as her candidacy for that office. She

supports the political message Ms. La Riva wishes to express, as an alternative to

other political candidates on the presidential ballot.

5.    Plaintiff Nicole Roussell is a resident-citizen of the District of Columbia

(“D.C.”). She is registered to vote in D.C. and meets all qualifications to serve as

a presidential elector consistent with D.C. law, and wants to so serve. She wishes

to support the efforts of Gloria La Riva to gain access to the ballot in D.C. for the

office of United States President, as well as her candidacy for that office. She

supports the political message Ms. La Riva wishes to express, as an alternative to

other political candidates on the presidential ballot.

6.    Plaintiff Sean Blackmon is a resident-citizen of the District of Columbia

(“D.C.”). He is registered to vote in D.C. and meets all qualifications to serve as a

presidential elector consistent with D.C. law, and wants to so serve. He wishes to

support the efforts of Gloria La Riva to gain access to the ballot in D.C. for the

office of United States President, as well as her candidacy for that office. He

supports the political message Ms. La Riva wishes to express, as an alternative to

other political candidates on the presidential ballot.

7.    Defendant District of Columbia Board of Elections (“DCBOE”) is the


                                           4
             Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 5 of 14



independent agency of the District government responsible for the administration

of elections, ballot access, and voter registration. The Board's mission, according

to its website, is to enfranchise eligible residents, conduct elections, and assure the

integrity of the electoral process. https://dcboe.org/.

                                       FACTS

8.    In order to gain access to the general election ballot in D.C. for local

and national elective office, independent and minor party candidates must, among

other requirements, submit a ballot access petition, on a form obtained from the

DCBOE, with the signatures of registered D.C. voters equal to a number

established by the D.C. government and set by law. See e.g., D.C. Official Code

§1-1001.08.

9.    The DCBOE recommends that independent and minor party candidates

actually obtain twice as many signatures as the law requires for any given elective

office in order to survive the validation process required after the petition is

submitted.

10.   Independent and minor party candidates are only permitted under D.C. law

to collect ballot access signatures for the current election cycle in a very narrow

window between June 12, 2020 and August 5, 2020.

https://dcboe.org/dcboe/media/PDFFiles/Updated-110320-GE-Election-Calendar-

051220.pdf

11.   On May 13, 2020, in recognition of the tremendous upheaval caused by the

ongoing COVID-19 pandemic, the D.C. government passed emergency legislation


                                           5
             Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 6 of 14



addressing a number of vitally important areas of life impacted by the pandemic.

https://code.dccouncil.us/dc/council/acts/23-317.html; 67 D.C. Reg. 5235 (May

13, 2020).

12.    In the area of ballot access, the D.C. Government very responsibly took a

number of steps, including dramatically lowering the number of signatures

required for independent and minor party candidates’ ballot access petitions for

the 2020 election. Id. at §21.

13.    Inexplicably, however, in this emergency legislation, the D.C. government

lowered the signature requirements for ballot access petitions for every single

elective office except for independent and minor party candidates seeking to

obtain ballot access for the office of United States President.

14.    Keeping the normal signature requirement for the office of United States

President and singling out that office in this regard under the current COVID-19

pandemic imposes a severe and, indeed, impossible burden on independent and

minor candidates for President seeking ballot access in D.C. for the 2020 general

election and violates the First and Fourteenth Amendment rights of the Plaintiffs

and others who wish to have Ms. La Riva on the ballot and to have her political

views reflected on the ballot and who wish to show their support for her by having

her on the ballot and voting for her.

15.    As of June 30, 2020, the most recent date on which official figures were

compiled and reported by the DCBOE, there were 500,675 registered voters in

D.C.


                                          6
           Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 7 of 14



https://www.dcboe.org/CMSPages/GetFile.aspx?guid=db8f5e50-9484-432c-9b74-

01f9a8f0858e

16.   The May 13, 2020 emergency COVID-19 related legislation referred to

above lowered the ballot access signature requirements for the 2020 general

election ballot in D.C. as follows:

              A. Delegate to the U.S. House of Representatives – Reduced

signatures from 1.5% of all registered voters or 3,000, whichever is less, to 250

signatures. [D.C. Official Code § 1-1001.08(j)(4)(A)].

              B. At-large Member of the Council - Reduced signatures from

1.5% of all registered voters or 3,000, whichever is less, to 250 signatures. [D.C.

Official Code § 1-1001.08(j)(4)(A)].

              C. U.S. Senator - Reduced signatures from 1.5% of all registered

voters or 3,000, whichever is less, to 250 signatures. [D.C. Official Code §§

1-123(d)(2), 1-1001.08(j)(4)(A)].

              D. U.S. Representative - Reduced signatures from 1.5% of all

registered voters or 3,000, whichever is less, to 250 signatures. [D.C. Official

Code §§ 1-123(d)(2), 1-1001.08(j)(1)(B)].

              E. Other local elective offices have had signature requirements

adjusted to even lower levels due to the COVID-19 pandemic.

https://dcboe.org/dcboe/media/PDFFiles/Updated-110320-GE-Election-Calendar-

051220.pdf.

17.   All District of Columbia-wide elective offices and all national elective


                                          7
           Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 8 of 14



offices, except for the office of President of the United States, had their ballot

access signature requirements lowered through the May 13, 2020 emergency

legislation such that the highest number of signatures required for access to the

ballot for any such office, including for U.S. Senate or U.S. House, is 250

signatures.

18.   However, to gain ballot access for the office of President of the United

States, an independent or minor party candidate still has to obtain the same

number of signatures as in every other election - 1% of the number of qualified

registered D.C. voters, at least 5067 signatures - and, as recommended by the

DCBOE staff, an independent or minor party candidate really would need to

obtain 10,034 signatures to be safe. D.C. Official Code §1-1001.08(f).

19.   All of the same COVID-19 risks and problems that led the D.C. government

to responsibly and appropriately lower the ballot access signature requirements for

all other elective offices in D.C. apply to at least the same degree as for the office

of President of the United States.

20.   The 1% signature requirement, with all signatures permitted to be gathered

only between June 12, 2020 and August 5, 2020 constitutes a severe, indeed,

impossible burden on the First and Fourteenth Amendment rights of the Plaintiffs

and is not and cannot be justified by any legitimate state (D.C.) interest.

21.   The severe burden imposed requires strict scrutiny review of the

signature requirement, as to the absolute number required within the time frame

provided and as to the baseless disparity between the number required for the


                                           8
           Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 9 of 14



office of President of the United States and all other elective office on the ballot in

2020 in D.C.

22.    A compelling state interest would be required to justify this severe burden

which discriminates exclusively against candidates and voters in relation to the

Presidential race and there is no such compelling state interest. There is not even

any legitimate rationally-related state interest to justify it.

23.    There is no constitutionally justifiable basis for imposing this

extraordinarily more burdensome signature requirement on a Presidential

candidate. As the United States Supreme Court has written, “... [I]n the context of

a Presidential election, state-imposed restrictions implicate a uniquely important

national interest. For the President and the Vice President of the United States are

the only elected officials who represent all the voters in the Nation. Moreover, the

impact of the votes cast in each State is affected by the votes cast for the various

candidates in other States. Thus in a Presidential election a State's enforcement of

more stringent ballot access requirements, ... has an impact beyond its own

borders. Similarly, the State has a less important interest in regulating Presidential

elections than statewide or local elections, because the outcome of the former will

be largely determined by voters beyond the State's boundaries.” Anderson v.

Celebrezze, 460 U.S. 780, 794-795 (1983).

24.    As recognized by the May 13, 2020 emergency legislation, the COVID-19

pandemic creates all sorts of overwhelming barriers to gathering ballot access

signatures. Those barriers with respect to the signature requirement for


                                            9
           Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 10 of 14



independent and minor party candidates for the 2020 Presidential race absolutely

violate the Plaintiffs’ First and Fourteenth Amendment rights.

25.    Plaintiffs have taken all necessary steps to timely organize a ballot access

signature campaign to get Ms. La Riva on the D.C. ballot for the office of United

States President and believe they can obtain the ballot access signatures of 250

qualified registered voters before August 5, 2020 and otherwise qualify for

placement on the 2020 D.C. general election ballot for that office; however, it

would be impossible under the current COVID-19 pandemic conditions to obtain

5067 qualifying signatures and Plaintiffs have recognized this as a futile endeavor.

26.    Defendant has acted and will act at all times with respect to the issues in this

case under color of state law and the First and Fourteenth Amendment rights of the

Plaintiffs under the United States Constitution at issue have at all relevant times

been clearly established.

27.    Plaintiffs’ rights to cast their vote for the candidate of their choice, to freely

associate and express their political views as citizens and voters of the District of

Columbia and the United States, and Ms. La Riva’s right to run as a candidate, all

guaranteed to Plaintiffs under the First and Fourteenth Amendments to the United

States Constitution are violated by the current ballot access signature requirements

for the office of President of the United States with respect to the 2020 election in

D.C.

28.    Plaintiffs’ right to the Equal Protection of the law, guaranteed under the

Fourteenth Amendment to the United States Constitution are violated by the


                                           10
          Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 11 of 14



imposition of the severe burden of the 1% signature requirement for independent

and minor party candidates for the office of President of the United States, while

the signature requirements for all other local and national elective offices on the

D.C. ballot have been dramatically reduced to a maximum of 250 signatures for

national office.

29.   Unless the Defendant is enjoined from enforcing the current ballot access

signature requirement for the office of President of the United States and unless

the same is reduced to no more than the 250 maximum level applied to the other

national elective office races in D.C., Plaintiffs’ First and Fourteenth Amendment

rights will be irretrievably denied. Plaintiffs are suffering and will continue to

suffer irreparable harm unless the relief respectfully requested herein is granted

immediately.

30.   In recognition of the obstacles and hardship imposed by the current

COVID-19 pandemic, other states also have dramatically reduced their ballot

access signature requirements for all elective office races in the November 2020

general election and others have been ordered to do so by courts around the

country. Upon information and belief, no other jurisdiction has lowered the

signature requirements for all races other than for the office of President of the

United States, nor has any court countenanced such a circumstance singling out

that office for a more severe burden.




                                          11
          Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 12 of 14



                     CAUSE OF ACTION (42 U.S.C. § 1983)

31.   The 1% ballot access signature requirement imposed by the District of

Columbia under D.C. Official Code §1-1001.08(f), considered together with the

other ballot access requirements under D.C. law for independent and minor party

candidates to gain access to the 2020 general election ballot for the office of

President of the United States on its face and applied to these Plaintiffs violate

Plaintiffs’ rights to free speech and association guaranteed to them by the First and

Fourteenth Amendments to the United States Constitution.

32.   The 1% ballot access signature requirement imposed by the District of

Columbia under D.C. Official Code §1-1001.08(f), considered together with the

other ballot access requirements under D.C. law for independent and minor party

candidates to gain access to the 2020 general election ballot for the office of

President of the United States on its face and applied to these Plaintiffs violate

Plaintiffs’ right to cast their votes effectively and to advance their political beliefs

as guaranteed by the First and Fourteenth Amendments to the United States

Constitution.

33.   The 1% ballot access signature requirement imposed by the District of

Columbia under D.C. Official Code §1-1001.08(f), considered together with the

other ballot access requirements under D.C. law for independent and minor party

candidates to gain access to the 2020 general election ballot for the office of

President of the United States on its face and applied to these Plaintiffs violate

Plaintiffs’ rights to Equal Protection of the laws guaranteed under the Fourteenth


                                           12
            Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 13 of 14



Amendment to the United States Constitution.

                              CLAIM FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court grant the

following relief:

1.    Enter a judgment declaring the District of Columbia ballot access signature

requirements for independent and minor party candidates for the office President

of the United States, codified at D.C. Official Code §1-1001.08(f), under the

current COVID-19 pandemic, and in combination with the other applicable ballot

access requirements, including, but not limited to the narrow window time frame

for obtaining ballot access signatures, to violate the First and Fourteenth

Amendments to the United States Constitution and to be otherwise

unconstitutional facially and as applied to these Plaintiffs for the 2020 general

election;

2.    Issue a preliminary and permanent injunction prohibiting the Defendant,

its agents, employees, and other persons in concert with it from enforcing the D.C.

statute at issue to prevent Plaintiff La Riva from gaining access to the D.C. ballot

for the office of President of the United States in the 2020 general election;

3.    Issue an Order directing the Defendant to require no more than 250 valid

qualified ballot access signatures for Plaintiff La Riva or any independent or

minor party candidate to be placed on the D.C. ballot for the office of President of

the United States for the 2020 general election and requiring the Defendant to

certify Mr. La Riva as an independent candidate for the office of President of the


                                         13
             Case 1:20-cv-01937 Document 1 Filed 07/17/20 Page 14 of 14



United States and to place her name on the 2020 general election ballot in D.C. if a

ballot access petition is duly filed supporting her access to the ballot with 250

valid qualifying signatures.

4.    Give this case expedited treatment on this Honorable Court’s docket to

permit Plaintiffs to effectively campaign and to permit Plaintiff La Riva to actively

participate as an independent candidate in the Special Election;

5.    Award Plaintiffs reasonable attorney’s fees and costs of this action;

6.    Grant Plaintiffs such other and further relief as this Court deems just and

equitable.

                               Respectfully Submitted.


                                  /s/ David I. Schoen
                                Counsel for Plaintiffs
                                (D.C. Bar No. 391408)
David I. Schoen
Attorney at Law
2800 Zelda Road, Suite 100-6
Montgomery, Alabama 36106
Telephone: 334-395-6611
Facsimile: 917-591-7586
E-Mail: Dschoen593@aol.com
        Schoenlawfirm@gmail.com




                                          14
